 



EXECUTION COPY
Exhibit 10.5
FOURTH AMENDMENT
          FOURTH AMENDMENT, dated as of September 15, 2005 and deemed executed
and effective as of September 22, 2005 (this “Fourth Amendment”), to the Amended
and Restated Credit Agreement, dated as of November 12, 2004 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among General Growth Properties, Inc. (“Holdings”), GGP Limited Partnership (the
“Partnership”), GGPLP L.L.C. (the “Company”; Holdings, the Partnership and the
Company being referred to herein, collectively, as the “Borrowers”), the Lenders
parties thereto, Banc of America Securities LLC, Credit Suisse First Boston,
Lehman Brothers Inc. and Wachovia Capital Markets, LLC, as joint advisors, joint
arrangers and joint bookrunners, Bank of America, N.A. and Credit Suisse First
Boston, as syndication agents, Eurohypo AG, New York Branch, as documentation
agent, Lehman Commercial Paper Inc., as Tranche B administrative agent, and
Wachovia Bank, National Association, as general administrative agent (in such
capacity, the “General Administrative Agent”).
W I T N E S S E T H:
          WHEREAS, the Borrowers, the Lenders and the General Administrative
Agent are parties to the Credit Agreement;
          WHEREAS, the Borrowers have requested that the Credit Agreement be
amended to provide for, among other things, a revised Pricing Grid (as defined
in the Credit Agreement); and
          WHEREAS, the Lenders and the General Administrative Agent are willing
to agree to the amendments to the Credit Agreement contained herein, subject to
the terms and conditions set forth herein;
          NOW, THEREFORE, in consideration of the premises and mutual covenants
contained herein, the Borrowers, the Lenders and the General Administrative
Agent hereby agree as follows:
          1. Defined Terms. Unless otherwise defined herein, capitalized terms
which are defined in the Credit Agreement are used herein as therein defined.
          2. Amendments to the Credit Agreement.
          (a) Amendment to Annex A. Annex A of the Credit Agreement is hereby
amended by deleting such Annex in its entirety and substituting therefor Annex A
attached to this Fourth Amendment.
          (b) Amendment to Section 2.11. Section 2.11 of the Credit Agreement is
hereby amended by adding the following to the end thereof:
“All voluntary prepayments of the Tranche A Term Loans effected on or prior to
the first anniversary of the Fourth Amendment Effective Date (as defined in the
Fourth Amendment, dated as of September 15, 2005, to this Agreement) with the
proceeds of a substantially concurrent issuance or incurrence of new term loans
under this Agreement, as amended, amended and restated, supplemented, waived or
otherwise modified from time to time (excluding a refinancing of all the
facilities outstanding under this Agreement in connection with another
transaction not permitted by this Agreement (as determined prior to giving
effect to any amendment or waiver of this Agreement being



--------------------------------------------------------------------------------



 



2

adopted in connection with such transaction)), shall be accompanied by a
prepayment fee equal to 1.00% of the aggregate amount of such prepayments if the
Applicable Margin (or similar interest rate spread) applicable to such new term
loans is or, upon the satisfaction of certain conditions, could be less than the
Applicable Margin applicable to the Tranche A Term Loans on the Fourth Amendment
Effective Date.”
          3. Representations and Warranties. Holdings and the Partnership hereby
confirm, reaffirm and restate the representations and warranties set forth in
Section 4 of the Credit Agreement. Holdings and the Partnership represent and
warrant that, both before and after giving effect to this Fourth Amendment, no
Default or Event of Default has occurred and is continuing.
          4. Effectiveness. This Fourth Amendment shall become effective on the
date (the “Fourth Amendment Effective Date”) on which the following shall have
occurred:
          (a) Fourth Amendment. The General Administrative Agent shall have
received this Fourth Amendment executed and delivered by the General
Administrative Agent, the Borrowers, each Tranche A Term Loan Lender, each
Revolving Credit Lender, the Swing Line Lender and the Required Lenders (or, in
the case of any Lender, a lender addendum in a form specified by the General
Administrative Agent).
          (b) Fees. The Lenders and the General Administrative Agent shall have
received all fees required to be paid on or before the Fourth Amendment
Effective Date and all expenses required to be paid on or before the Fourth
Amendment Effective Date for which invoices have been presented.
          For the avoidance of doubt, the Fourth Amendment Effective Date is
September 22, 2005. Notwithstanding anything to the contrary, this Fourth
Amendment shall only be deemed executed and delivered by the parties hereto on
the Fourth Amendment Effective Date.
          5. Continuing Effect of the Credit Agreement. This Fourth Amendment
shall not constitute an amendment of any other provision of the Credit Agreement
not expressly referred to herein and shall not be construed as a waiver or
consent to any further or future action on the part of the Borrowers that would
require a waiver or consent of the Lenders or any Agent. Except as expressly
amended hereby, the provisions of the Credit Agreement are and shall remain in
full force and effect.
          6. Counterparts. This Fourth Amendment may be executed by the parties
hereto in any number of separate counterparts (including facsimiled
counterparts), each of which shall be deemed to be an original, and all of which
taken together shall be deemed to constitute one and the same instrument.
          7. GOVERNING LAW. THIS FOURTH AMENDMENT AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES UNDER THIS FOURTH AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
          8. Expenses. Each Borrower (on a pro rata basis based on the maximum
amount of the Commitments made available to it hereunder) severally agrees to
pay or reimburse the General Administrative Agent for all of its out-of-pocket
costs and expenses incurred in connection with the preparation, negotiation and
execution of this Fourth Amendment, including, without limitation, the fees and
disbursements of counsel to the General Administrative Agent.



--------------------------------------------------------------------------------



 



3

          IN WITNESS WHEREOF, the parties hereto have caused this Fourth
Amendment to be duly executed and delivered by their proper and duly authorized
officers as of the day and year first above written.

            GENERAL GROWTH PROPERTIES, INC.
      By:   /s/ Jean Schlemmer       Name:   Jean Schlemmer       Title:  
Executive Vice President - Asset Management       GGP LIMITED PARTNERSHIP
      By:   General Growth Properties, Inc., its general partner              
By:   /s/ Jean Schlemmer       Name:   Jean Schlemmer       Title:   Executive
Vice President - Asset Management       GGPLP L.L.C.
      By:   GGP Limited Partnership, its managing member                 By:  
General Growth Properties, Inc., general
partner of GGP Limited Partnership             By:   /s/ Jean Schlemmer      
Name:   Jean Schlemmer       Title:   Executive Vice President - Asset
Management       /s/ WACHOVIA BANK, NATIONAL ASSOCIATION,
as General Administrative Agent and as a Lender
   



--------------------------------------------------------------------------------



 



 

Annex A
PRICING GRID FOR REVOLVING CREDIT LOANS, SWING LINE LOANS AND TRANCHE A TERM
LOANS

                      Applicable Margin   Applicable Margin for Leverage Ratio  
for Eurodollar Loans   Base Rate Loans
 
               
> 65.0%
    1.75 %     0.75 %
 
                £ 65.0%     1.50 %     0.50 %

Changes in the Applicable Margin with respect to Revolving Credit Loans, Swing
Line Loans and Tranche A Term Loans resulting from changes in the Leverage Ratio
shall become effective on the date (the “Adjustment Date”) on which financial
statements are delivered to the Lenders pursuant to Section 6.1 (but in any
event not later than the 60th day after the end of each of the first three
quarterly periods of each fiscal year or the 90th day after the end of each
fiscal year, as the case may be) and shall remain in effect until the next
change to be effected pursuant to this paragraph. In addition, at all times
while an Event of Default shall have occurred and be continuing, the Leverage
Ratio shall for the purposes of this Pricing Grid be deemed to be greater than
65.0%. Each determination of the Leverage Ratio pursuant to this Pricing Grid
shall be as of the last day of each fiscal quarter of Holdings.